Citation Nr: 0924352	
Decision Date: 06/29/09    Archive Date: 07/07/09

DOCKET NO.  06-28 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to a rating in excess of 30 percent for service-
connected thoracolumbar degenerative disc disease, residual 
of status post-surgical fracture L1-L2.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1981 to May 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in August 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

The Veteran testified at a personal hearing before the 
undersigned, sitting at the RO in June 2007.  A transcript of 
the hearing is associated with the claims file.

While the appeal was pending, in a December 2008 rating 
decision, the RO granted service connection for right and 
left lower extremity radiculopathy, with an evaluation of 10 
percent for each extremity, effective December 17, 2007.  
These disabilities were determined to be associated with the 
Veteran's service-connected back disability and were assigned 
a separate rating, in accordance with the provisions of 38 
C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note 1.  The Veteran was provided with 
her appellate rights with respect to the separate 10 percent 
evaluations assigned for each lower extremity but, to the 
best of the Board's knowledge, has not filed a notice of 
disagreement with these evaluations.  Thus the Board does not 
have jurisdiction of any issue relating to the right and left 
lower extremity radiculopathy.  


FINDING OF FACT

Service-connected thoracolumbar degenerative disc disease, 
residual of status post-surgical fracture L1-L2 is 
manifested, at its most severe by forward flexion limited to 
30 degrees, extension limited to 20 degrees, bilateral 
flexion limited to 20 degrees, and bilateral rotation limited 
to 20 degrees; neurological manifestations beyond the right 
and left lower extremity radiculopathy considered in the 
December 2008 RO decision are not demonstrated.


CONCLUSION OF LAW

The criteria for a rating of 40 percent, but no greater, have 
been met for service-connected thoracolumbar degenerative 
disc disease, residual of status post-surgical fracture L1-
L2.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5235, General Rating Formula for Diseases and 
Injuries of the Spine (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Additionally, the Court of Appeals for 
Veterans Claims (Court), in the consolidated appeal of 
Dingess/Hartman v. Nicholson, held that VCAA notice 
requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.  19 Vet. App. 473 (2006).

Further, according to the decision in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), for an increased-compensation 
claim, section 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
The claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the Veteran was provided with a VCAA 
notification letter in June 2005, prior to the initial 
unfavorable AOJ decision issued in August 2005.  Additional 
letters were sent in August 2007 and December 2007.

The Board observes that the June 2005 VCAA letter informed 
the Veteran that she must demonstrate that her service-
connected disability had increased in severity, and provided 
examples of both lay and medical evidence she could submit in 
support of her claim.  However, only a March 2006 notice and 
the August 2007 VCAA letter advised her to submit evidence of 
how her disability affects her work and daily life, and no 
notice apprised her of relevant diagnostic codes, although 
Diagnostic Code 5235 was detailed in the July 2006 statement 
of the case (SOC).  

The Board acknowledges the deficiency of both timing and 
content in these notices, but finds no prejudice to the 
Veteran has resulted.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the Veteran has been prejudiced 
thereby).  Specifically, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) recently held that 
an SOC or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) [hereinafter 
Mayfield III].  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See Mayfield III, 
(citing Mayfield v. Nicholson, 444 F.3d at 1328).  In the 
present case, in September 2008, the Veteran was afforded an 
SSOC.  Thus, the problem of inadequate timing with regard to 
the September 2006 and August 2007 letters was resolved by 
subsequent readjudication.  

As for the lack of proper notice of the applicable diagnostic 
codes, the Board observes that the decision herein assigns 
the maximum rating for a service-connected spine disability 
based on limitation of motion.  A higher rating is assigned 
only if ankylosis is present, which would present upon an 
increase in severity of the deterioration of the spine.  
Hence, a rating in excess of the 40 percent assigned below 
would be shown by an increase in severity of the spine 
disability.  As for the diagnostic codes relevant to 
neurological disabilities, no neurological deficit separate 
and apart from that for which separate evaluations of the 
right and left lower extremities, for which separate ratings 
have been granted, has been shown.  Consequently, the Board 
finds that notice of the applicable rating criteria as 
dictated by Vazquez-Flores is not necessary in this case.   

Based on the above, the Board determines that the content 
requirements of VCAA notice for increased compensation claims 
have been met and the purpose of such notice, to promote 
proper development of the claim, has been satisfied.  See 
Vazquez-Flores at 41, citing Mayfield, 444 F.3d at 1333.  
Accordingly, the Board finds that further VCAA notice is not 
necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claim and providing her 
with a VA examination.  The Veteran's VA medical records, and 
the reports of June 2005, December 2007, and August 2008 VA 
examinations were reviewed by both the AOJ and the Board in 
connection with adjudication of the claims.  The Veteran has 
not identified any additional, relevant records that VA needs 
to obtain for an equitable disposition of her claim.
 
In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claim without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran).  Therefore, the Board determines that the 
Veteran will not be prejudiced by the Board proceeding to the 
merits of the claim.

II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the Veteran's service-connected thoracolumbar degenerative 
disc disease, residual of status post-surgical fracture L1-
L2.  The Board has found nothing in the historical record 
that would lead to the conclusion that the current evidence 
of record is not adequate for rating purposes.  The Board is 
of the opinion that this case presents no evidentiary 
considerations that would warrant an exposition of remote 
clinical histories and findings pertaining to this disability 
beyond that which is set out herein below.  In an increased 
rating case the present disability level is the primary 
concern and past medical reports do not take precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, the Board also notes that the Court has held that 
staged ratings are appropriate for increased rating claims 
when factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007); see also Fenderson v. West, 12 Vet. App. 119 
(1999).  Thus, the Board has considered the propriety of 
staged ratings in assessing the Veteran's service-connected 
disabilities.

The Veteran's service-connected status post-surgical fracture 
L1-L2 is assigned a 30 percent rating evaluation pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5285 (2003).  The Veteran 
contends that her symptomology is worse than is contemplated 
under such rating, and that a higher rating should, 
therefore, be assigned.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. 
§§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

The schedular criteria for rating spine disabilities were 
revised, effective September 26, 2003, to establish a General 
Rating Formula for Diseases and Injuries of the Spine.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5235-5243 (2008).  As 
relevant to the lumbar spine, with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease, unfavorable ankylosis of the entire spine warrants a 
100 percent rating.  Unfavorable ankylosis of the entire 
thoracolumbar spine warrants a 50 percent rating.  Forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine 
warrants a 40 percent rating.  Forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spine contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis warrants a 20 percent rating. 

The notes applicable to the General Formula are as follows:

Note (1): Evaluate any associated objective 
neurological abnormalities, including, but not 
limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation 
purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 
45 degrees, left and right lateral flexion are 
zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  
The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and 
right lateral flexion, and left and right 
rotation.  The normal combined range of motion of 
the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal 
ranges of motion for each component of spinal 
motion provided in this note are the maximum that 
can be used for calculation of the combined range 
of motion.

Note (3): In exceptional cases, an examiner may 
state that because of age, body habitus, 
neurologic disease, or other factors not the 
result of disease or injury of the spine, the 
range of motion of the spine in a particular 
individual should be considered normal for that 
individual, even though it does not conform to the 
normal range of motion stated in Note (2).  
Provided that the examiner supplies an 
explanation, the examiner's assessment that the 
range of motion is normal for that individual will 
be accepted.

Note (4): Round each range of motion measurement 
to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in which the 
entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or 
more of the following: difficulty walking because 
of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on 
the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic 
symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero 
degrees) always represents favorable ankylosis.
Note (6): Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except 
when there is unfavorable ankylosis of both 
segments, which will be rated as a single 
disability. 
Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic 
code(s) for the specific joint(s) involved.  When, however, 
the limitation of motion of the specific joint(s) involved 
is noncompensable under the appropriate diagnostic code(s), 
a 10 percent rating is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. 

Under Diagnostic Code 5243, intervertebral disc syndrome may 
be rated under either the General Formula or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  Under the Formula for Rating 
Intervertebral Disc Syndrome, incapacitating episodes having 
a total duration of at least one week but less than 2 weeks 
during the past 12 months warrants a rating of 10 percent.  
Incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months 
warrants a rating of 20 percent.  Incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months warrants a rating of 30 
percent.  Incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months warrants a rating 
of 60 percent.

Note (1): For purposes of evaluating under 
diagnostic code 5243, an incapacitating episode is 
a period of acute signs and symptoms due to 
intervertebral disk syndrome that requires bed 
rest prescribed by a physician and treatment by a 
physician. 

Note (2): If intervertebral disk syndrome is 
present in more than one spinal segment, provided 
that the effects in each spinal segment are 
clearly distinct, evaluate each segment on the 
basis of incapacitating episodes or under the 
General Rating Formula for Diseases and Injuries 
of the Spine, whichever method results in a higher 
evaluation for that segment.

During the appeal period the Veteran was afforded three VA 
examinations that are relevant to her claim.  At the June 
2005 spine VA examination, the examiner observed a slow, 
steady gait and found palpable muscle spasms extending from 
the upper thoracic spine to the L5-S1 region.  Range of 
motion was flexion to 45 degrees, 60 degrees with pain; 
extension to 25 degrees with minimal increase in pain; 
bilateral flexion to 15 degrees; and bilateral rotation to 0 
degrees.  Repetition of forward flexion increased pain, 
weakness, fatigue, and incoordination and decreased maximum 
forward flexion to 55 degrees.  Strength was 5/5 in the 
bilateral lower extremities.  The right lower extremity was 
hypersensitive from the knee to ankle in the right lateral 
region and numbness and tingling was present from the knee to 
ankle on the right medial aspect.  Left lower extremity 
sensation as normal.  

At the December 2007 examination of the peripheral nerves, no 
loss of sensation was found in either leg, but strength was 
4/5 bilaterally.  The examiner stated that both neuralgia and 
neuritis was present.  Bilateral lower extremity 
radiculopathy associated with thoracolumbar degenerative disc 
disease was diagnosed.

At the August 2008 spine examination, the Veteran's gait was 
noted to be antalgic.  Her range of motion was flexion to 30 
degrees, 55 degrees with pain; extension to 20 degrees, 25 
degrees with pain; bilateral flexion to 20 degrees, and 
bilateral rotation to 20 degrees, 25 degrees with pain.  Pain 
increased with repetition.  Loss of sensation to light touch 
was noted in the bilateral lower extremities, but other 
sensory abilities were fully intact.  The examiner stated 
that there was no intervertebral disc syndrome present.  An 
X-ray showed an old compression deformity of the L1 vertebral 
body, spondylolisthesis of L4 on L5, narrowing of the L3-L4, 
L4-L5 disc space with mild osteophyte formations, and 
degenerative changes of the sacroiliac joints. 

Based on the above, the Board determines that a rating in 
excess of the Veteran's service-connected status post-
surgical fracture L1-L2 warrants a 40 percent rating 
evaluation, but no greater under the General Formula for 
Rating the Spine, Diagnostic Code 5235, for vertebral 
fracture or dislocation.  In this regard, the Board notes 
that the Veteran exhibits forward flexion limited to 30 
degrees with consideration of the additional limitation she 
experiences due to pain and repetition.  See Deluca.  A 
rating in excess of 40 percent is not warranted without 
evidence of ankylosis; thus a rating of 40 percent, but not 
greater, is granted.  

The Veteran's bilateral lower extremity radiculopathy, 
associated with her service-connected back disability, has 
been separately evaluated by the RO and the decision has not 
been appealed.  The record indicates no bowel or bladder 
involvement (see December 2007 and August 2008 exam reports 
reflecting no affect on toileting) and no other related 
neurological symptoms are demonstrated beyond that which was 
considered in the RO's December 2008 decision.   

The Board next gave consideration has also been given to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4 (2008), as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The Court has held that it is 
possible to have separate and distinct manifestations from 
the same injury which would permit rating under several 
diagnostic codes; however, the critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259 (1994).   

In the present case, the Board notes that the Veteran's 
limitation of motion is compensated under the assigned rating 
evaluation; hence, a separate rating under Diagnostic Code 
5003 for degenerative arthritis shown by X-rays is not 
permitted.  Additionally, as the Veteran does not have 
intervertebral disc syndrome, consideration of a higher 
rating under Diagnostic Code 5243, Formula for Rating 
Intervertebral Disc Syndrome, is not appropriate.  Finally, 
the Board notes that the Veteran has a surgical scar 
associated with her service-connected disability.  However, 
the scar is noted to be well-healed and freely movable 
without redness, swelling, or heat.  Therefore a separate 
evaluation for the scar is not warranted.  38 C.F.R. Part 4, 
Diagnostic Codes 7803, 7804, 7805.  

The Board has considered the Veteran's own statements 
regarding the claimed severity of her service-connected 
status post-surgical fracture L1-L2.
However, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the question of the severity of a disability.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).   

The Board has also considered the applicability of the 
benefit of the doubt doctrine.  However, the preponderance of 
the evidence is against ratings in excess of 40 percent for 
status post-surgical fracture L1-L2 under Diagnostic Code 
5235 and 10 percent each for right and left lower extremity 
radiculopathy.  Therefore, the benefit of the doubt doctrine 
is not applicable in the instant appeal and ratings in excess 
of those assigned above are denied.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7.

An extraschedular rating is a component of a claim for an 
increased rating.  Barringer v. Peake, 22 Vet. App. 242 
(2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  
The threshold factor for extraschedular consideration is a 
finding on part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for the service-connected 
disability at issue are inadequate.  Thun v. Peake, 22 Vet. 
App.  111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 
(1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for 
consideration in determining whether referral for an 
extraschedular rating include marked interference with 
employment or frequent periods of hospitalization that 
indicate that application of the regular schedular standards 
would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) 
(2008).  In the present case, the Board finds no evidence 
that the Veteran's service-connected thoracolumbar 
degenerative disc disease, residual of status post-surgical 
fracture L1-L2 presents such an unusual or exceptional 
disability picture at any time so as to require consideration 
of an extra-schedular evaluation pursuant to the provisions 
of 38 C.F.R. § 3.321(b)(1).  The Veteran's symptoms are fully 
contemplated in the schedular criteria applied.  Moreover, 
the Board notes that the Veteran has reported some increased 
absenteeism due to her service-connected back disability; 
however, she is still employed and there is no evidence of 
frequent hospitalization.  Accordingly, the Board has 
determines that the rating criteria are not inadequate, and 
an extraschedular referral is not necessary.  


ORDER

A rating of 40 percent, but not greater, for service-
connected thoracolumbar degenerative disc disease, residual 
of status post-surgical fracture L1-L2 is granted. 


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


